Citation Nr: 0832292	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  02-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to an initial compensable evaluation for service-
connected lipomas on the abdomen and prior to September 1, 
2006, and in excess of 10 percent from that date forward, to 
include a separate compensable rating for disfiguring 
scarring of the anterior neck.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to January 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which originally had jurisdiction over this appeal, and 
Pittsburgh, Pennsylvania, to which jurisdiction over this 
case was transferred and which forwarded the appeal to the 
Board.

The Board remanded this case back to the RO for additional 
development in October 2003, September 2005, and December 
2006.  The claim of entitlement to an initial compensable 
evaluation for service-connected lipomas on the abdomen prior 
to September 1, 2006, and in excess of 10 percent from that 
date forward is addressed below.  

The initial issue developed by the Board was for lipomas of 
the abdomen and back.  During the course of the appeal, a 10 
percent rating was assigned for a tender scar, effective the 
date of the exam, in October 2006.  The rating action, 
however, made the effective date September 1, 2006, and 
records suggest that payment started as of that date.  Thus 
it is characterized as such on the title page.

As to the rest of the issue, while not characterized this 
way, service connection has essentially been assigned for 
systemic lipomas and the removal thereof, where they exist.  
Service medical records reveal that a lipoma was removed from 
the neck during service.  Post-service examinations have 
noted neck scarring, but have not otherwise described the 
scar.  On the most recent Informal Hearing presentation, 
appellant's representative argues that this matter should be 
returned to the RO for consideration of this matter for a 
separate compensable rating for disfigurement.  This is 
essentially part and parcel of the issue that is before the 
Board, yet has not been previously mentioned by the veteran 
or his representative.  As such, it is remanded for initial 
consideration and development to protect appellant's due 
process rights.

As such, the question of whether a separate compensable 
rating for disfiguring scarring of the neck is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's lipoma scars of the abdomen and scar have 
been described as tender and painful on examination 
throughout the appeal period in question.  

2.  Superficial scars do not cause limited motion in an area 
or areas exceeding 144 square inches.  There is no limitation 
of function or repeated breakdown of the scarring.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for the service-
connected lipomas of the abdomen and back are met from 
February 1, 2001, but no higher evaluation is warranted at 
any time under any potentially applicable criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.118, DCs 7803, 7804, 7805 (2001), DCs 
7801, 7802, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in April 2004, September 2005, 
January 2007 and November 2007 specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
January 2007.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based n the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establish entitlement to an 
increased compensable -e.g., competent lay statement 
describing symptoms, medical and hospitalization records, 
medical statement, employer statement, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the January 2007 letter notified the veteran that his 
disability rating would be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and that VA would consider evidence that documented 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on his employment.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, supra.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
veteran clearly had actual knowledge of what was necessary to 
substantiate his claim.  His statements demonstrate this 
awareness.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria was discussed in the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), and reasons as to why a higher rating was 
not warranted under that criteria were identified.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected lipomas since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increased rating.  38 C.F.R. § 3.159(c)(4) 
(2007).  There is no objective evidence indicating that there 
has been a material change in the veteran's condition since 
the claimant was last examined.  38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough, the examinations in 
this case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326 (2007).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the Court found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders, 
supra.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) concerning different levels of compensation 
from the time a claim is filed until it is decided.

Criteria - Benign New Skin Growths and Scars

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, DCs 7800- 7819, were 
revised, effective August 30, 2002.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before the VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In sum, prior to the effective date of the new criteria, the 
veteran's skin disability must be evaluated under the 
criteria then in effect. VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.

Prior to August 30, 2002, DC 7819 provided that benign new 
skin growths were to be rated as scars, or as for eczema 
(dependent on location, extent, and repugnant or otherwise 
disabling character of manifestations).  38 C.F.R. § 4.118, 
DC 7819 (2002).

The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished with repeated ulcerations.  
38 C.F.R. § 4.118, DCs 7803 (2002).  Under the old criteria, 
a 10 percent rating is assigned for a superficial scar which 
is tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7804 (2002).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2002).

Under the old criteria, eczema with symptoms of slight, if 
any, exfoliation, exudation or itching, on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
With exfoliation, exudation or itching, involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent rating, and 
ulcerations or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the revised rating criteria, benign skin neoplasms that 
do not affect the head, face, or neck are rated as scars (DCs 
7801, 7802, 7803, 7804, or 7805) or impairment of function.  
38 C.F.R. § 4.118, DC 7819 (2007).

Under revised DC 7801, scars, on other than the head, face, 
or neck, that are deep or cause limited motion are rated as 
10 percent disabling if they cover an area or areas exceeding 
6 square inches (39 sq. cm.).  Under revised DC 7802, 
superficial scars, on other than the head, face, or neck, 
that do not cause limited motion and encompass an area or 
areas at least 144 square inches (929 sq. cms.), warrant a 10 
percent evaluation.  Under revised DC 7803, superficial 
unstable scars warrant a 10 percent evaluation, and under 
revised DC 7804 superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Under revised 
DC 7805, other scars may be rated on limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2007).

Notes pertaining to scars specify that scars in widely 
separated area, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Notes following DCs 
7801-7804 (2007).

Further, under the new rating criteria, dermatitis or eczema 
is rated noncompensably disabling when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  The highest rating of 60 percent is assigned 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, DC 7806 (2007).

Background

The veteran filed his initial claim of service connection for 
"knots" on the back and stomach in August 2000, just prior 
to his discharge from service in January 2001.  The service 
treatment records show that he complained of lumps on his 
back and stomach during service.  Upon VA discharge 
examination in August 2000, the veteran reported a lump on 
the anterior abdomen area and one on the left lower back area 
which were slightly tender with pressure.  Physical exam 
revealed two, 1/2 inch lipomas.  One in the mid-abdomen in the 
epigastric area and one in the left lower back.  

Service connection was established for lipomas of the back 
and abdomen upon rating determination in April 2001 and a 
noncompensable rating was assigned, effective February 1, 
2001.  The veteran timely appealed, and this appeal ensued.  

In a statement dated in April 2002, the veteran reported that 
he had new lipomas appear on his body, to include some 
discomfort, pain, and seepage.  

VA outpatient treatment records reflects that in January 
2006, the veteran reported lipomas of the abdomen and back 
which were not particularly bothersome.  In July 2006, he 
requested that the lipomas be excised.  At that time, there 
was evidence of movable masses on the back and left thigh.  
No pain was associated with the lipomas in August 2006, and 
excision was accomplished in September 2006.  

VA examination of October 2007 reflects that the veteran's 
lipomas were measured with the most prominent one being on 
his back at 2.5 x 1.2 cm.  All other lipomas had a diameter 
of at least 1 cm.  On the back he had an inclusion cyst with 
a previous surgical scar that was measured 1.5 cm. on the 
widest diameter.  There was a scar on the right axilla of 1.5 
x 0.3 cm. and a scar on the left thigh of 1.9 x 0.1.  The 
examiner noted that there were 9 lipomas, all of which were 
located on the trunk, anteriorly and posteriorly.  There was 
only one scar that was mildly painful, and that was the 
inclusion cyst that was minimally tender to touch.  None of 
the scars had adherence with the exception of the one in the 
right axilla.  The examiner noted that the scars looked 
superficial.  The scars were not deep, and there was no 
evidence of keloid formation.  The scars had mild increase in 
color.  

Additional VA examination was conducted in December 2007.  At 
that time, the veteran stated that his inclusion cyst became 
painful when it became inflamed about every 3 to 4 weeks.  
When the lesion was inflamed, it was swollen, fluctuant, 
warm, and colored red.  It was often tender and was 
aggravated by wearing body armor which was required for his 
work as a correctional officer.  The lesion was noted by the 
examiner to be on the right low back, along the dorsal rib.  
The palpable aspect was 31/2 x 3 cm.  It was firm and warm.  
Estimated depth was 1.5 to 2 cm.  There was a 1.5 to 2 cm. 
area of erythema which surrounded a punctuate lesion.  There 
was scar tissue in the area of the punctuate lesion.  

In a February 2008 rating decision, the veteran's disability 
evaluation for scars associated with lipomas of the abdomen 
and back was increased to 10 percent from September 1, 2006.  
The veteran has appealed, asserting that an increased rating 
is warranted.

Records added to the file in March 2008 with a waiver of 
consideration by the RO include notation in January 2008 that 
the veteran had a small (0.8 cm) cyst excised from the back 
that month.  The underlying tissue measured 2.5 x. 20. x 1.7 
cm.  

Analysis

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of the presently assigned 10 
percent rating for the veteran's service-connected lipomas of 
the abdomen and back, under any applicable Schedular 
criteria.  The currently assigned 10 percent evaluation is 
proper under 38 C.F.R. § 4.118, DC 7804, for a superficial 
scar which is painful on examination (under both the old and 
current versions of the Schedular criteria).  The Board can 
find no basis for an evaluation in excess of that 10 percent 
under any applicable Schedular criteria.  It is not shown to 
cause limitation of motion, and the affected areas certainly 
do not exceed 144 square inches.  The scars are not shown to 
be unstable where for any reason there is frequent loss of 
covering of the skin over the scar, and there is no evidence 
that his scars limit function of any part affected or break 
down.

The RO granted an increased evaluation to 10 percent from the 
date of excision of the lipomas in September 2006.  Upon VA 
pre-discharge evaluation from August 2000, the veteran 
reported that his abdomen and back lipomas were tender and 
painful.  One scar is still found to be tender, as herein 
noted.  Under these circumstances, and with all reasonable 
doubt resolved in the veteran's favor, the Board finds it 
arguable that the veteran's lipomas and/or resulting scars 
have been painful since the date of claim, and that the 
increased evaluation to 10 percent is warranted from the day 
following separation from service, February 1, 2001  
Fenderson v. West, 12 Vet. App. 119 (1999).  To this extent, 
the appeal is granted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected lipomas and/or resulting scars have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for service-connected lipomas of the abdomen and back 
from February 1, 2001, is granted, subject to the law and 
regulations governing monetary benefits.  The appeal is 
allowed to this extent.

An evaluation in excess of 10 percent for residuals of 
lipomas at any time is denied.  



REMAND

As to the remaining issue of entitlement to a separate 
compensable evaluation for a scar of the anterior neck as a 
residual of cyst removal, additional examination is required.  
In this regard, findings obtained on the October 2007 VA exam 
reflect an anterior neck scar located above the manubrium 
that measured out to 2 cm. x 1 cm with increased pigment.  
The examiner did not address whether this scar was 
disfiguring, nor did the VA report of December 2007.  

The revised criteria pertaining to disfiguring scars of the 
head, face, or neck define eight characteristics of 
disfigurement, including scar 5 or more inches (13 or more 
cm) in length, at least 1/4 inch (0.6 cm) wide at its widest 
part, elevated or depressed surface contour, adherent, skin 
hypo-or hyper- pigmented in an area exceeding six square 
inches, and skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) or missing underlying soft tissue in an 
area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 
4.118, DC 7800, Note 1 (2007).  The presence or absence of 
these factors must be determined.  Whether the scar is 
superficial (i.e., not associated with underlying tissue 
damage) must be ascertained as well, and if superficial, 
whether it is painful or unstable.  Limitation of function of 
the affected part (other than the occipital nerve 
distribution injury) must also be determined.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity 
of his service-connected scar of the 
neck.  The claims folder must be made 
available to the examiner prior to the 
examination.  All findings pertaining 
to the neck scarring must be reported 
in detail.  If disfigurement is 
present, the presence or absence of the 
8 characteristics of disfigurement 
should be reported and, if present, 
described.  Whether the scar is 
superficial, painful, and/or unstable 
should be noted, as well as the extent, 
if any, of any functional limitation of 
an affected part.  The examiner should 
provide a rationale for all conclusions 
reached.

2.  After the completion of the above 
development, readjudicate the veteran's 
claim on appeal, in light of all 
evidence received subsequent to the 
Board's decision which established 
service connection for this condition.  
If the decision is less than a full 
grant of the benefit sought, furnish 
the veteran and his representative with 
a SSOC, and provide them an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


